Name: COMMISSION REGULATION (EC) No 784/96 of 29 April 1996 fixing the maximum export refunds for olive oil for the 11th partial invitation to tender under the standing invitation to tender issued by Regulation (EC) No 2544/95
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 No L 106/32 PEN Official Journal of the European Communities 30 . 4. 96 COMMISSION REGULATION (EC) No 784/96 of 29 April 1996 fixing the maximum export refunds for olive oil for the 11th partial invitation to tender under the standing invitation to tender issued by Regulation (EC) No 2544/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 3 thereof, Whereas Commission Regulation (EC) No 2544/95 (3) issued a standing invitation to tender with a view to deter ­ mining the export refunds on olive oil ; Whereas Council Regulation (EEC) No 990/93 (4), as amended by Regulation (EC) No 1380/95 (*), prohibits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro); whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof and in Council Regulation (EC) No 462/96 (% whereas account should be taken of this fact when fixing the refunds; Whereas Article 6 of Regulation (EC) No 2544/95 provides that maximum amounts are to be fixed for the export refunds in the light in particular of the current situation and foreseeable developments on the Commu ­ nity and world olive-oil markets and on the basis of the tenders received; whereas contracts are awarded to any tenderer who submits a tender at the level of the maximum refund or at a lower level; Whereas, for the purposes of applying the abovemen ­ tioned provisions, the maximum export refunds should be set at the levels specified in the Annex; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The maximum export refunds for olive oil for the 11th partial invitation to tender under the standing invitation to tender issued by Regulation (EC) No 2544/95 are hereby fixed in the Annex, on the basis of the tenders submitted by 23 April 1996. Article 2 This Regulation shall enter into force on 30 April 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 349, 31 . 12. 1994, p. 105 . 3 OJ No L 260, 31 . 10 . 1995, p. 38 . (4) OJ No L 102, 28. 4. 1993, p. 14. Is) OJ No L 138 , 21 . 6. 1995, p. 1 . (&lt;) OJ No L 65, 15. 3 . 1996, p. 1 . 30 . 4. 96 EN Official Journal of the European Communities No L 106/33 ANNEX to the Commission Regulation of 29 April 1996 fixing the maximum export refunds for olive oil for the 11th partial invitation to tender under the standing invitation to tender issued by Regulation (EC) No 2544/95 (ECU/100 kg) , Product code Amount of refund (') 1509 10 90 100 44,80 1509 10 90 900  1509 90 00 100 53,15 1509 90 00 900  1510 00 90 100 11,40 1510 00 90 900  (') Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 462/96 are observed. NB: The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.